UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 28, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-9681 JENNIFER CONVERTIBLES, INC. (Exact name of registrant as specified in its charter) Delaware 11-2824646 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 417 Crossways Park Drive, Woodbury, New York (Address of principal executive offices) (Zip Code) (516) 496-1900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court. Yes x No o As of July 11, 2011, 1,000,000 shares of the registrant’s common stock, par value $.01 per share, were outstanding. Index JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Index Part I - Financial Information Item 1. - Financial Statements (Unaudited) Consolidated Balance Sheets at May 28, 2011(Successor Company) (Unaudited) and August 28, 2010 (Predecessor Company) 2 Consolidated Statements of Operations (Unaudited) for the thirteen weeks ended May 28, 2011 (Successor Company), twenty-six weeks ended February 26, 2011, and thirteen and thirty-nine weeks ended May 29, 2010 (Predecessor Company) 3 Consolidated Statements of Cash Flows (Unaudited) for the thirteen weeks ended May 28, 2011 (Successor Company), twenty-six weeks ended February 26, 2011 and thirty-nine weeks ended May 29, 2010 (Predecessor Company) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. - Controls and Procedures 37 Part II - Other Information Item 1. – Legal Proceedings 38 Item 1A. – Risk Factors 38 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. – Defaults Upon Senior Securities 38 Item 4. – (Removed and Reserved) 38 Item 5. – Other Information 38 Item 6. – Exhibits 39 Signatures 40 Exhibit Index 41 Index PART I FINANCIAL INFORMATION Item 1. Fnancial Information JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES
